DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

	Claims 1, 15 and 16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 19 and 21 of U.S. Patent Application No. 16/676, 527.  Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in pending application are transparently found in U.S. Patent Application No. 16/676, 527 
	An information processing apparatus, comprising ( An object recognition device comprising):
	a memory (a memory); and
	a processor coupled to the memory and configured to (a processor configured to execute)
	obtain point cloud data related to a surface of an object including a plurality of parts connected through joints (obtaining point cloud data related to a surface of an object having a plurality of joints) from a sensor that obtains three-dimensional position information (from a sensor configured to obtain positional information in three dimensions);
	perform (deriving or obtained), based on an object model that represents the plurality of parts (for each of a plurality of parts of the object)  by using a plurality of geometric models each having an axis (one or more geometric models each having an axis), and the point cloud data (point cloud data), 
	a search for an optimal solution of the object model that fits the point cloud data by changing the object model (the deriving of the first parameters at the first point in time includes performing a fitting process in which the one or more geometric models are fit into the point cloud data at the first point in time at a plurality of locations to derive the first parameters at the first point in time i.e., a search for an optimal solution of the object model that fits the point cloud data based on the position and the axial direction 
	output the optimal solution or information of the object based on the optimal solution (the deriving of the other first parameters at the second point in time is
executed after the first parameters satisfying a first predetermined criterion are
obtained by the fitting process, and the fitting process is repeated every cycle until
the first parameters satisfying the first predetermined criterion are obtained i.e., output the optimal solution or information of the object based on the optimal solution) .
	Further, analyzing and comparing  claims 15 and 16 of the pending application with claims 1 and 19 of U.S. Patent Application No. 16/676, 527 it was found that they recite the same limitation with wording changes. 
	Note the issued claims of U.S. Patent Application No. 16/676, 527 are narrower in scope such that the claimed limitations as recited in pending application are encompassed by U.S. Patent Application No. 16/676, 527.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 6, 12, 14, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannon JP2015-102913 in view of Dore et al. Pub. No. US 20170347055 A1.
	Regarding Claim 1, Cannon teaches an information processing apparatus (Fig. 1, posture estimation apparatus), comprising:
	obtain point cloud data related to a surface of an object including a plurality of parts (Para 13, A data acquisition unit 101 acquires a 3 dimensional point group representing a target object having a plurality of parts i.e., obtaining object including a plurality of parts) connected through joints (Para 13, since a human body is used as an 
	perform (Para 25, For each shape model, an alignment unit 105 applies an ICP (Iterative Closest Point) between the shape model and a 3 dimensional point group corresponding to the shape model in the 3 dimensional point group, and aligns the shape models), 
	based on an object model that represents the plurality of parts (Para 26, the distance between each of the 3 dimensional points in the 3 dimensional point group corresponding to the shape model i.e., object model in the 3 dimensional point group used when the part detection unit 104 generates the shape model and the point on the shape model shortest from the 3 dimensional point is obtained i.e., plurality of parts. Then, the shape model is further moved and / or deformed so as to minimize a total sum of distances between the 3 dimensional points in the 3 dimensional point group corresponding to the shape model in the 3 dimensional point group and the point on the shape model shortest from the 3 dimensional point) by using a plurality of geometric models each having an axis,  and the point cloud data (Para 28 and Fig. 4, The shape model coordinate system is a coordinate system in which 1 points on a shape model are 
	a search for an optimal solution of the object model that fits the point cloud data by changing the object model (Para 31, The joint position estimation unit 106 connects one shape model to the other shape model on the basis of the positional relationship of each shape model constituting the approximate model received from the alignment unit 105 i.e., search for an optimal solution of the object model. For example, as shown in the left-hand side of Fig.6, the distance 651-659 between predetermined geometric models is calculated, and size comparison with each calculated distance and a regular distance is performed i.e., search for an optimal solution, . Here, for example, if the distance 651 is less than or equal to a predetermined distance, the shape model corresponding to the head is further reduced by reducing the distance between the shape model corresponding to the head and the shape model corresponding to the body. By performing such a shape model connection, an approximate model shown at 607 is reconstructed so as to form a connection structure i.e., object model that fits the point cloud data by changing the object model); and
	output the optimal solution or information of the object based on the optimal solution (Para 29-31, By performing such a shape model connection, an approximate model shown at 607 is reconstructed so as to form a connection structure i.e., output the optimal solution or information of the object based on the optimal solution).
	Cannon only teaches that an object shape detection method using a random sampling consensus but does not specifically teaches that information processing 
	However, in the same field of endeavor, Dore teaches that step 1201, data associated with the points of a point cloud representing a part of the object, or the object as a whole, is obtained. The data is for example received from a memory device, such as the local memory of the device 9 or a remote storage device such as a server inherently should have a processor (Fig. 12 and Para 101, 167).
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Cannon with the method of Dore so as to provide good image quality, especially for objects that are close from the camera thus reducing the amount of data needed to represent part of the object (See Dore Para 4 and 106). 
	Regarding Claim 2, Cannon does not specifically teaches wherein the changing the object model includes changing a type of a geometric model of the plurality of geometric models, and the search for the optimal solution includes searching for an optimal type for each of the plurality of geometric models among at least two of a cylinder, a cone, a truncated cone, an elliptic cylinder, an elliptic cone, and a truncated elliptic cone.
	However, in the same field of endeavor, Dore teaches from Fig. 4 a surface 44 used to represent the object 43. The surface 44 is a parametric surface. An example of a possible parametric surface is given by a cylinder, as illustrated in FIG. 4. The ellipsoid 46 illustrates a part of the surface 45, the circular points corresponding to the projection of the points of the point cloud representation of the object 43 onto the 
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Cannon with the method of Dore so as to provide good image quality, especially for objects that are close from the camera thus reducing the amount of data needed to represent part of the object (See Dore Para 4 and 106). 
Regarding Claim 6, Cannon teaches wherein the changing the object model includes deforming the object model, and the search for the optimal solution includes searching for at least one of an axis direction, optimal length in a direction perpendicular to the axis direction, and optimal length in the axis direction, for each of the plurality of geometric models (Para 37).
Regarding Claim 12, Cannon teaches wherein the object is a human being or a humanoid robot, and the processor deforms the object model from an initial state of the object model, and the initial state of the object model includes a state in which a 
	Regarding Claim 14, Cannon does not specifically teaches wherein the processor searches for the optimal solution that minimizes a residual of the point cloud data with respect to the surfaces of the plurality of geometric models by maximizing an expected value of a likelihood function, and the likelihood function includes at least one of a regularization term and a penalty term related to symmetry of the object model.
	However, in the same field of endeavor, Dore teaches from Fig. 5A that the sampling 50 of the parametric surface is uniform, i.e. the columns of sample points are arranged at a same distance from each other, i.e. with a distance “a”, the same applying to the rows (Para 75). 
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Cannon with the method of Dore so as to provide good image quality, especially for objects that are close from the camera thus reducing the amount of data needed to represent part of the object (See Dore Para 4 and 106). 

	Regarding Claim 15, it has been rejected for the same reasons as claim 1 and further Dore disclose a non-transitory computer-readable storage medium having stored therein a model data creating program for causing a computer to execute a process (Para 167)
	Regarding Claim 16, it has been rejected for the same reasons as claim 1 and further Dore disclose a model data creating method executed by a computer (Para 167)
	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cannon JP2015-102913 in view of Dore et al. Pub. No. US 20170347055 A1 and further in view of Fleishman et al. Pub. No. US 20160335790 A1
	Regarding Claim 7, Cannon and Dore does not specifically teaches wherein the changing the object model includes deforming the object model based on forward kinematics using a mechanistic model.
	However, in the same field of endeavor, Fleishman teaches kinematic model parameters may be provided for any suitable use or uses such as providing parameters for a forward kinematics problem that may be solved for a kinematic model to determine a pose of the kinematic model for display or storage for use by subsequent frames (e.g., for tracking or further pose estimation) or the like (Para 155). 
	Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Cannon with the method of Dore and further in view of Fleishman so as to provide a real-time tracking system that can achieve similar or improved accuracy while significantly reducing computation time (See Fleishman Para 30). 
	
Allowable Subject Matter
Claim 3-5 and 13 in combination of claim 8-11 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in 
The following is a statement of reasons for the indication of allowable subject matter:  The prior art reference fail to teach the limitation of “wherein the search for the optimal solution includes deriving an index value, which is probabilistic, of a fitting level of the geometric model with respect to the point cloud data, and determining a type of the geometric model of which the index value indicates a best fitting level as the optimal type, for each of the plurality of parts OR wherein the search for the optimal solution includes deriving an index value, which is probabilistic, of a fitting level of a geometric model of the plurality of geometric models with respect to the point cloud data for each of the plurality of geometric models, and the processor searches again for the optimal solution after reconfiguring the initial state when a sum of the index value for each of the plurality of geometric models is smaller or equal to a predetermined threshold; and 
wherein the changing the object model is accompanied with joint rotation between the plurality of parts, translation of a predetermined joint among the plurality of parts, and centroid rotation, and the search for the optimal solution includes searching for an optimal position and an optimal direction for each of the plurality of geometric models and 
wherein the processor continues searching for the optimal solution until a convergent condition is satisfied, and the convergent condition is satisfied when change amount from previous value of the optimal solution is smaller than or equal to a . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tamersoy et al. Pub. No. US 20170337732 A1 - Human Body Representation With Non-Rigid Parts In An Imaging System
Taylor et al. Pub. No. US 20170186165 A1 - TRACKING RIGGED SMOOTH-SURFACE MODELS OF ARTICULATED OBJECTS
Wang et al. Pub. No. US 20160110595 A1 - FAST 3D MODEL FITTING AND ANTHROPOMETRICS USING SYNTHETIC DATA
Medioni et al. Patent No. US 9235928 B2 - 3D body modeling, from a single or multiple 3D cameras, in the presence of motion
Haker et al. Pub. No. US 20150206003 A1 - Method for the Real-Time-Capable, Computer-Assisted Analysis of an Image Sequence Containing a Variable Pose
Guigues et al. Pub. No. US 20140334670 A1 - Three-Dimensional Object Modelling Fitting &amp; Tracking
Hasler et al. Pub. No. US 20140072175 A1 - FAST ARTICULATED MOTION TRACKING
Germann et al. Pub. No. US 20110267344 A1 - METHOD FOR ESTIMATING A POSE OF AN ARTICULATED OBJECT MODEL
Three-Dimensional Reconstruction of the Human Skeleton in Motion – Jan 2017

Accurate 3D Action Recognition using Learning on the Grassmann Manifold – Aug 2014
An Integrated Platform for Live 3D Human Reconstruction and Motion Capturing – April 2017
Leveraging Two Kinect Sensors for Accurate Full-Body Motion Capture – 2015
Robust Human Body Shape and Pose Tracking – 2013
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAR N SIVJI whose telephone number is (571)270-7462.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 5712727855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


NIZAR N. SIVJI
Primary Examiner
Art Unit 2647



/NIZAR N SIVJI/Primary Examiner, Art Unit 2647